       Case 4:20-cv-05640-YGR Document 673 Filed 05/15/21 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT
 2                               NORTHERN DISTRICT OF CALIFORNIA
 3                                          OAKLAND DIVISION
 4

 5   EPIC GAMES, INC.,                                  Case No. 4:20-CV-05640-YGR
 6                          Plaintiff, Counter-         DECLARATION OF CYNTHIA WILLIAMS
                            Defendant                   IN SUPPORT OF EPIC GAMES, INC.’S
 7                                                      ADMINISTRATIVE MOTION TO SEAL
            v.                                          LIMITED PORTIONS OF THE PARTIES’
 8                                                      TRIAL EXHIBITS AND ANY REFERENCES
     APPLE, INC.,                                       AT TRIAL TO THE INFORMATION
 9                                                      SOUGHT TO BE SEALED
                            Defendant,
10                          Counterclaimant.
11

12   I, Cynthia Williams, declare as follows:
13          1.      I am currently the VP Ecosystem Commercial, Gaming at Microsoft Corporation

14   (“Microsoft”). The facts stated in this declaration are based on my own personal knowledge and,

15   if called as a witness, I could and would testify to those facts.

16          2.      In my current role at Microsoft, I am responsible for commercial partnerships that

17   bring gaming content to Xbox. I have been employed with Microsoft since August 2018. Based

18   on my work experience, I am familiar with Microsoft’s business strategies, sales data, and

19   licensing practices as it relates to Xbox. Microsoft keeps such information confidential to protect

20   itself and its partners from potential harm.

21          3.      I understand that Epic Games, Inc. (“Epic”) has filed an Administrative Motion to

22   Seal portions of PX-2456 (EPIC_0203027), a trial exhibit in the above-captioned legal case.

23   Portions of PX-2456, an email to Epic’s board and attached reports, contain Microsoft

24   confidential information. I make this declaration in support of Epic’s motion. I further understand

25   that Epic filed a sealed copy of the Excerpts as part of its submission. I have reviewed the

26   Excerpts and explain below why the portions of the sealed Excerpts that are redacted in PX-2456

27   hereto contain sensitive and highly confidential information that would cause serious harm to

28   Microsoft if publicly released.

     DECLARATION OF CYNTHIA WILLIAMS                   -1-          CASE NO. 4:20-CV-05640-YGR
     152484660.2
         Case 4:20-cv-05640-YGR Document 673 Filed 05/15/21 Page 2 of 2



 1             4.     The sealed portions of the pages PX-2456.1 (EPIC_202030347), PX-2456.9

 2    (EPIC_02030355), and PX-2456.17 (EPIC_02030363) filed under seal contain non-public

 3    financial information confidential to Microsoft and would result in harm if publicly disclosed.

 4    Microsoft treats the information sensitively, and only discloses it to a select group of individuals

 5    on a need-to-know basis. These non-public figures reflect payments made under a non-public

 6    negotiated contract and a non-public negotiated licensing agreement with Epic Games. Such

 7    information is highly sensitive and commercially valuable to Microsoft’s competitors. The

 8    highlighted financial figures reveal information related to Microsoft’s product and game

 9    development strategy for Xbox and gaming. Release of such information is valuable to

10    Microsoft’s competitors and could be used to undercut Microsoft’s position in the gaming

11    industry. Release of such information could also harm Microsoft’s relationships with other

12    business partners.

13

14             I declare under the penalty of perjury of the laws of the United States of America that the

15    foregoing is true and correct.

16             Executed this 15th day of May 2021 in Kihei, Hawaii.

17                                                   /s/ Cynthia Williams _
                                                     CYNTHIA WILLIAMS
18

19                                              ATTESTATION
20

21             I, David P. Chiappetta, am the ECF user whose ID and password are being used to file the

22    above Declaration. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Cynthia

23    Williams has concurred in the aforementioned filing.

24
                                                            /s/ David P. Chiappetta
25                                                          David P Chiappetta
26

27

28

     DECLARATION OF CYNTHIA WILLIAMS                  -2-             CASE NO. 4:20-CV-05640-YGR
     152484660.2
